f .… -- __
ll .f l 5 Z|’

C|erl . D;trl¢ . kruptcy
Couri )» items t ~ :olumbia

._.,... ..,..,,"

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SURF MOORE, )
Plaintiff, §

v, l Civil Action No.  
JUSTICE DEPARTMENT, et al., §
Defendants. §

MEMORANDUM OPINION

This matter comes before the Court on the plaintiff s application to proceed in forma
pauperis and his pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). ln Nez`tzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Ia'. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

According to plaintiff, the United States Department of Justice and the C.F. Moore

Construction Company are eavesdropping on plaintiff by intercepting his oral and electronic

communications, see Compl. at 3 (page numbers designated by the Court), just as "the serpent
evasdrop-in [sic] on Adam & Eve, z`d. at 8. The Court has reviewed the complaint in its entirety,
and finds its allegations incomprehensible and utterly lacking any plausible basis. Mindful that a
complaint filed by a pro se litigant is held to a less stringent standard than that applied to a
formal pleading drafted by a lawyer, see Haz'nes v. Kerner, 404 U.S. 519, 520 (1972), the Court
concludes that the factual contentions of the plaintiffs complaint are irrational and wholly
insufficient to state a cognizable civil claim. Accordingly, the Court will dismiss this action
under 28 U.S.C. § l9l5(a)(2)(B)(i) as frivolous.

An Order consistent with this Memorandum Opinion will be issued on this same date.

/QM% tires

DATE: l 'I/{  w ( l United States district Judge